PER CURIAM.
The Father appeals from the trial court’s Order Granting Petition for Termination of Parental Rights and Permanent Commitment of the Minor Children.1 The appellees, Department of Children and Families and Guardian ad Litem Program, concede that the requirements of section 39.801(3)(d), Florida Statutes (2012) were not met in this case, and that this failure to comply with the statute warrants reversal. We agree and, therefore, hold that the consent to the termination of parental rights petition was improperly entered with regard to the Father. Accordingly, the consent order shall be vacated, and the case is remanded for further proceedings.
DAMOORGIAN, C.J., MAY and FORST, JJ., concur.

. The Mother has not filed an appeal of the trial court order.